Johnson, P. J.
There is nothing involved in this controversy except the amount allowed by the court as the expense of the sheriff in the feeding, care and keeping of the attached property. The property seized by the sheriff under the direction of the plaintiff below consisted of live stock, which he was required under the law to take into his possession and keep. It necessarily involved the cost of feeding and care in the keeping thereof and he was entitled to a reasonable allowance by the court for the care and necessary expense of feeding the same, which was an item of costs necessarily incidental to the action and to the carrying *644out of the object of the attachment proceedings instituted by the plaintiff below.
Section 542 of the Code of Civil Procedure reads :
"No appeal or proceeding in error shall be had or taken to the Supreme Court- in any civil action unless the amount or value in controversy, exclusive of costs, shall exceed one hundred dollars ($100) except in cases involving the tax or revenue laws, or the title to real estate, or an action for damages in which slander, libel, malicious prosecution or false imprisonment is declared upon, or the Constitution of this State, or the Constitution, laws or treaties of the United States, and when the judge of the district or superior court trying the case involving less than one hundred dollars ($100) shall certify to the Supreme Court that the case is one belonging to the excepted classes.”
This case does not fall within the excepted classes of cases in the section just quoted, and, not involving any amount or value except the cost incidental to the main action, the petition in error is therefore dismissed.